

115 HR 5881 IH: Provide Accurate Information Directly
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5881IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. Bilirakis (for himself, Mr. Ross, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for transparency of Medicare secondary
			 payer reporting information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Provide Accurate Information Directly Act or PAID Act. 2.Transparency of Medicare secondary payer reporting informationSection 1862(b)(8)(G) of the Social Security Act (42 U.S.C. 395y(b)(8)(G)) is amended—
 (1)by striking information.—The Secretary and inserting  information.—(i)In generalThe Secretary; and (2)by adding at the end the following new clause:
				
 (ii)Specified informationIn responding to any query related to subparagraph (A)(i), the Secretary, notwithstanding any other provision of law, shall identify to the applicable plan whether a claimant subject to the query is, or during the preceding 3-year period had been—
 (I)entitled to benefits (or enrolled for benefits) under the program under this title on any basis, and to the extent applicable, shall identify by plan name and address any Medicare Advantage plan under part C and any prescription drug plan under part D in which the claimant is enrolled or has been enrolled during such period; or
 (II)eligible for benefits under a State plan (or waiver of such plan) under the program under title XIX on any basis, and whether the claimant is enrolled, or has been enrolled during such period under such State plan (or waiver)..
 3.Effective dateThe amendments made by section 2 shall apply with respect to queries submitted on or after the date that is 6 months after the date of the enactment of this Act.
		